726 S.E.2d 833 (2012)
STATE
v.
Juan Cabrera FLORES.
No. 400P09-3.
Supreme Court of North Carolina.
June 13, 2012.
Robert C. Montgomery, Special Deputy Attorney General, for State of North Carolina.
Juan Cabrera Flores, Burgaw, for Flores, Juan Cabrera.
C. Colon Willoughby, Jr., District Attorney, for State of North Carolina.
The following order has been entered on the motion filed on the 8th of May 2012 by Defendant for Petition for Discretionary Review:
"Motion Dismissed by order of the Court in conference, this the 13th of June 2012."